MEMORANDUM
BY THE COURT.
(1) The facts fail to show that the deductions made from the bills of the Railroad Administration have been paid by the railroad company to the administration. The mere charging on the books is not sufficient. In one other case where similar facts appeared the evidence showed that though the amount deducted from the Railroad Administration account had been charged to the railroad involved in that case the same had not been accounted for or paid by the railroad corporation to the Railroad Administration.
(2) The item mentioned in the seventh finding is not sufficiently proved, and, on the contrary, the auditor’s statement is to the effect that the items in question were checkable baggage not exceeding 150 pounds to each person. This item is therefore not allowed.
Judgment for plaintiff under Findings V and VI in the sum of $20,076.53.